Interim Decision #2497

MATTER OF FLORES
In Deportation Proceedings
A-11672280
Decided by Board Apri1•29, 1976; Amended June 24, 1976
(1) Respondent was found guilty at trial of two counts of aiding and abetting certain aliens
to enter the lJnited States by a wilfully false and misleading representation of a material
fact. The aliens, involved testified at the trial and were cross-examined by respondent.
These aliens were unavailable to testify at respondent's deportation hearing brought
under section 241(a)(13) of the Immigration and Nationality Act, and a transcript of the
trial containing the sworn testimony of the aliens was received into evidence. Respondent was found deportable an charged. Where the aliens who had testified at the trial
were unavailable to testify at the deportation hearing, it was proper to receive the trial
transcript into evidence at the deporation bearing where a diligent effort had been made
by the Service to locate the missing aliens prior to the hearing; the respondent had
cross - examined the missing aliens at the earlier trial; and the deportation hearing

produced corroborative evidence.
(2) Evidence of criminal activity which has as its purpose the circumvention of the
immigration laws will adversely affect an application for discretionary relief in the
absence of outstanding equities. Where, as here, such equities are lacking, respondent's
application for the privilege of voluntary departure will be denied as a matter of
discretion.
CHARGE: Ad. of 1952—Section 241(a)(13) [8 U.S.C. 1251 (a)(13)1—Prior to entry,
smuggled aliens into the United States.
ON BEHALF 0..? RESPONDENT: Lou Sanchez, Esquire
1725 West Beverly Blvd., Suite 4
Los Angeles, California 90026

In a decision dated August 11, 1975, an immigration judge found the

respondent deportable under secton 241(a)(13) of the Immigration and
Nationality Act, ordered his deportation, and denied his request for the
privilege of voluntary departure. The respondent has appealed from
that decision. The appeal will be dismissed.
The respondent is a 36-year-old- native and citizen of Mexico. He was
first admitted to the .United States for permanent residence on February 22, 1919. He last entered the United States .on February 13, 1971.
Following this last entry, he was stopped by immigration officers while
driving towards Los Angeles. In the car with him -were his wife and two
686

Interim Decision #2497
men whom he claimed he had picked up in Calexico, California in a
Safeway parking lot. The three men were arrested. The Government
charged that the respondent provided the two other aliens with documents to enter the United States and promised them transp ortation into
the interior of the country once they had entered. In return he was to be
paid $150. On February 18, 1971, five days later, the respondent was
found guilty of two counts of "aiding and abetting certain aliens to enter
the United States by a wilfully false and misleading representation of a
material fact. . . ." He was sentenced to 180 days on each count, the
sentences to run consecutively.
The respondent denies both that he aided and abetted the aliens to
enter or that he was promised any money to do so. The record contains a
transcript of the trial held before a magistrate in the United States
District Court for the Southern District of California. This transcript,
which was received into evidence, includes the sworn testimony of both
the aliens. They testified that the respondent supplied them with
"passports" with which to make their entry and that they expected to
pay him $150 each. The respondent cross-examined both aliens at the
trial. The aliens did not testify at the deportation hearing because the
Service was unable to locate either of them although a diligent effort to
do so was made.
In two recent cases, the Court of Appeals for the Ninth Circuit
allowed affidavits by aliens who could not be located at the time of the
deportation hearing to be admitted into evidence. Although there had
been no opportunity to cross-examine the missing aliens under oath, a
diligent effort was made to locate then and there was corroborative
evidence. Hernandez v. INS, 498 F.2d 919 (C.A. 9, 1974); MartinMendoza v. INS, 499 F.2d 918 (C.A. 9, 1974).
In this case, not only had a diligent effort been made to locate the
missing aliens, but also the respondent had cross-examined the aliens at
the earlier trial and the hearing produced corroborative evidence. The
record contains both a sworn statement by the direct testimony of the
respondent's ex-wife stating that the respondent supplied the aliens
with "passports" and that he was promised $150 each for helping them
to enter this country. The respondent's ex -wife was cross-examined at
the deportation hearing both on her testimony and the contents of her
affidavit.
We are satisfied that the evidence taken as a whole establishes
clearly, convincingly, and unequivocally that the respondent knowingly
and for gain aided and abetted two other aliens to enter the United
States in violation of law. He is therefore deportable under section
241(a)(13) of the Act.
The immigration judge denied the respondent the privilege of voluntary departure on the ground that he could not establish the requisite
687

Interim Decision #2497
good moral character within the meaning of sections 101(f)(3) and 101(f)(7) of the Act Although he may no longer be statutorily ineligible due
to the lapse of time since his conviction and confinement, we find it
unnecessary to reach this issue, as we will deny him the privilege of
voluntary departure as a matter of discretion. Even if his conviction and

confinement may not be taken into account in the exercise of discretion.
Cf. Matter of Turcotte, 12 I. & N. Dec. 206 (BIA 1967). The respondent
was convicted of a crime the purpose of which was the circumvention of
the immigration laws of the United States. In the absence of outstand-

ing equities in his behalf, evidence of involvement in such criminal
activity will adversely affect an application for discretionary relief. Cf.
Matter of RcOs, 15 I. & N. Dec. 492 (BIA 1975).
The respondent .is divorced from his United States citizen wife, although he dces have a brother and sister in this country. He stated that
he is a butcher; however, he is not now working as such. Any equities in
his favor are insufficient to outweigh the adverse factors. The privilege
of voluntary departure will be denied.
ORDER: The appeal is dismissed.

688

